Exhibit 12.1 Alpha Natural Resources, Inc. and Subsidiaries Computation of Pro Forma Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) Alpha Historical Massey Historical Combined Adjustments Pro Forma ThreeMonthsEnded ThreeMonthsEnded ThreeMonthsEnded ThreeMonthsEnded ThreeMonthsEnded March 31, 2011 March 31, 2011 March 31, 2011 March 31, 2011 March 31, 2011 (in millions of dollars) Earnings: Income (loss)from continuing operations before income taxes $ 53,800 Adjustments: Fixed charges Loss from equity investees - - Amortization of capitalized interest 25 15 40 - 40 Capitalized interest - - $ 24,064 $- Fixed Charges: Interest expense Portion of rental expense representative of interest - Capitalized interest - - $ 62,661 Ratio of earnings to fixed charges Alpha Natural Resources, Inc. and Subsidiaries Computation of Pro Forma Ratio of Earnings to Fixed Charges (Amounts in thousands except ratio) Alpha Historical Massey Historical Combined Adjustments Pro Forma YearEnded YearEnded YearEnded YearEnded YearEnded December 31, 2010 December 31, 2010 December 31, 2010 December 31, 2010 December 31, 2010 (in millions of dollars) Earnings: Income (loss) from continuing operations before income taxes $ 101,436 $ (176,945) Adjustments: Fixed charges Loss from equity investees - - Amortization of capitalized interest 60 - Capitalized interest - - $ (99,562) $ 84,718 $- Fixed Charges: Interest expense Loss on early extinguishment of debt - - Portion of rental expense representative of interest - Capitalized interest - - $ 133,975 Ratio of earnings to fixed charges Deficiency amount $ - $- $ -
